Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION



Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
	
Claim Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Correction or clarification is required.
In claim 1, it is unclear what the “thinning electrode” on line 24 is. The recitation “thinning electrode” on line 30 is confusing because  if it is additional “ electrode” or a further recitation of the previously claimed “thinning electrode” on line 24. The same is true for claim 3

         The remaining claims are dependent from the above rejected claims and therefore considered indefinite.

                                                 Claim Rejections - 35 USC §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims     are rejected under 35 USC 103 as being unpatentable over Ito et al (WO2016190216) in view of Nishihara et al (US 20120306591).
Regarding claim 1, Ito et al disclose the circuit as shown on Figures 1-10 comprising:
-a common terminal (8), a first input-output terminal (9), and a second input-output terminal (10); 
-a first filter (11) electrically connected to the common terminal and the first input-out terminal; and 
-a second filter (17) having a pass band different from a pass band of the first filter, and electrically connected to the common terminal and the second input-output terminal; 
-wherein the first filter  (on Figure 8b or 11 on Figure 7) includes a plurality of series arm resonators (S1-S3) provided on a path connecting the common terminal and the first input-output terminal, and a plurality of parallel arm resonators (P1-P3provided between the path and ground; each of the plurality of series arm resonators (S1-S3) and the plurality of parallel arm resonators (P1-P2)  is an acoustic wave resonator including an  interdigital transducer (IDT) electrode provided on a substrate having piezoelectricity, see Figure 2.
-a capacitance element (C1) is electrically connected in parallel to at least one of a first series arm resonator (S1), which is a series arm resonator connected most proximately to the common terminal among the plurality of series arm resonators, and a first parallel arm resonator (P1), which is a parallel arm resonator connected most proximately to the common terminal among the plurality of parallel arm resonators.

Regarding to claim 4,  wherein the capacitance element includes a comb-tooth electrode provided on the substrate, see Figure 2.  
Regarding to claims 5 and 12, wherein the comb-tooth electrode includes a plurality of electrode fingers (32a-32b) provided in parallel or substantially in parallel to one another and a pair of busbars that oppose each other across the plurality of electrode fingers; and the plurality of electrode fingers are provided along a propagation direction of an acoustic wave in the IDT electrode, and are also provided periodically along a direction orthogonal or substantially orthogonal to the propagation direction, see Figure 2.  
Regarding to claim 9, wherein an amplifier circuit (107, 111) electrically connected to the multiplexer.  
Regarding to claim 10., wherein an  RF signal processing circuit (103 on Figure 6) to process a high frequency signal transmitted and received by an antenna element (109).
Regarding to claim 11, inherently, wherein the first filter and the second filter are each a filter for the high frequency signal.  
Regarding to claim 13, wherein the plurality of electrode fingers (32a, 32b) and the pair of busbars (31a, 31b)  include a laminated structure including a close contact layer (2A) and a main electrode layer.  
Regarding to claim 18. The multiplexer according to Claim 1, wherein the capacitance element is a first capacitance element connected in parallel to the first series arm resonator; and a second capacitance element is connected in parallel to the first parallel arm resonator.

          Ito et al discloses the circuit with all limitations of the claimed invention as stated above but fails to disclose that:
- the IDT electrode included in the at least one of the first series arm resonator and the first parallel arm resonator does not include a thinning electrode; and the IDT electrode included in at least one of the series arm resonators excluding the first series arm resonator among the plurality of series arm resonators and the parallel arm resonators excluding the first parallel arm resonator among the plurality of parallel arm resonators, includes a thinning 47electrode as combined in claim 1. 
-wherein each of the series arm resonators excluding the first series arm resonator among the plurality of series arm resonators and each of the parallel arm resonators excluding the first parallel arm resonator among the plurality of parallel arm resonators, includes a thinning electrode as called for claim 3.  
	Nevertheless, Nishihara  et al suggest the multiplexer comprising the first duplexer (13) and the second duplexer (14) on Figure 2 for processing more frequency signals and employ the inductors (L20-L22) as shown on Figure 3 for the purpose of . 

          Nevertheless,  a skilled artisan realize that the resonators of Ito et include an IDT electrode (3), see Figure 8. Although Ito et al do not disclose that the IDT electrode is the thinning electrode; however, the dimension of the IDTelectrode determines the electrical  characteristics for the resonator. Thus, selecting the optimum dimension for the IDT electrode such as thinning electrode as claimed is considered to be a matter of a design expedient for an engineer depending upon the particular application in which the circuit of  Ito et al  is to be used. Lacking of showing any criticality, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to select the thinning electrodes for the circuit of Ito et al as claimed for the purpose of providing desired electrical characteristics to accommodate with a predetermined system.
Regarding to claim 2, Figure 4(a) of Ito et al shows that adding the parallel capacitor to the resonator would change the impedance characteristics of the resonator (solid line) and the antiresonance  frequency is shifted to low frequency side. Thus, selectively adding the parallel capacitors to selective resonators  of Ito et al such as “no capacitance element is connected in parallel to each of the series arm resonators excluding the first series arm resonator among the plurality of series arm resonators, and each of the parallel arm resonators excluding the first parallel arm resonator among the plurality of parallel arm resonators” purpose of shifting desired antiresonance frequency of Ito is considered to be a matter of a design expedient for an engineer that would have been obvious at the time of the invention.  

Regarding to claim 7,  wherein the multiplexer includes a first duplexer provided with two filters including the first filter, and a second duplexer provided with two filters including the second filter.  
Regarding to claim 8,  wherein a pass band of the first filter is an uplink frequency band in Band 30 of Long Term Evolution (LTE), and a pass band of the second filter is an uplink frequency band in Band 25 of the LTE.  
Regarding to claim 16. The multiplexer according to Claim 1, wherein the first filter includes a first inductance element electrically connected between a first one of the plurality of parallel arm resonators and ground.  
Regarding to claim 17. The multiplexer according to Claim 16, wherein the first filter further includes a second inductance element electrically connected between a second one of the plurality of parallel arm resonators and ground.  

Allowable Subject Matter
 
          Claims – would be allowable if rewritten or amended to overcome the above rejection under 35 USC 112 (b) and include all limitations of the base claims. These claims are allowed because the prior art of record fails to disclose that:
- wherein the substrate includes a piezoelectric film (2) with the IDT electrode 48provided on one surface of the piezoelectric film, a high acoustic velocity support substrate through which a bulk wave propagates at a higher acoustic velocity than an acoustic velocity of the acoustic wave that propagates through the piezoelectric film, and a low acoustic velocity film (mass-added film) which is provided between the high acoustic velocity support substrate and the piezoelectric film, and through which a bulk wave propagates at a lower acoustic velocity than an acoustic velocity of a bulk wave that propagates through the piezoelectric film as combined in claims 6, 14 and 15.  

Conclusion

       Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.

/DINH T LE/Primary Examiner, Art Unit 2842